Caveat filed by James W. Guthrie, husband of deceased, to paper-writing propounded as the last will and testament of Florence Felton *Page 856 
Guthrie. Upon appropriate issues, there was a verdict that the execution of the paper-writing was not procured by undue influence; that deceased had mental capacity, at date of execution of same, sufficient to make a valid will; and that the paper-writing propounded, and every part thereof, was the last will and testament of Mrs. Florence Felton Guthrie. From judgment upon this verdict, caveator appealed.
We find no error in the rulings of the court upon the admission or rejection of evidence, or in instructions given to the jury in the charge of the court. Both are sustained by the decisions of this Court. The exceptions were not well taken; assignments of error based thereon are not sustained.
We note the suggestion in the brief of counsel for caveator relative to the issues submitted. He expressed the opinion that only one issue should be submitted in a proceeding for the probate of a will in solemn form. However, there were no exceptions to the issues as submitted in this case. This Court has approved these issues, and no reason appears to us why the issues approved in the Herring Will Case, 152 N.C. 258, are not proper, when undue influence and want of mental capacity are relied upon by a caveator. There is
No error.